856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John S. SKURATOWICZ, Dr., Plaintiff-Appellant,v.Joanne LIMBACH, Commissioner, Ohio State Department ofTaxation, Defendant- Appellee.
No. 88-3645.
United States Court of Appeals, Sixth Circuit.
Aug. 25, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's July 27, 1988, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's response acknowledges that the appeal is untimely.  Appellant urges this court to consider the appeal for equitable reasons.


2
A review of the file shows that the judgment dismissing plaintiff's civil action was entered on May 26, 1988.  The notice of appeal filed July 14, 1988, was 17 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.